Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 29 January 2021.
2.	Claims 1-20 are currently pending.  Claims 1, 9, and 15, are independent claims. 
3.	The IDS submitted on 29 January 2021 and 7 September 2022 has been considered. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Below is independent claim 15:
“A method of cryptography in a distributed computer network, comprising: receiving a secret input state and one or more tuples; masking the secret input state with the one or more tuples to compute a masked input; computing six multiplications on the masked input; computing multiplication of two secret values to output an intermediate output; masking a third secret value from the intermediate output and reveal the third secret value to compute an interaction; computing a multiparty-computation multiplication with the interaction; and outputting a final secret value in response to computing the multiparty-computation multiplication”
The claim as written is confusing, it appears that the only steps/process that is occurring is computation, however as written the claim does not provide an understanding of what steps are being performed and what the result is.  It is as if the claim takes an input performs calculations and outputs an intermediate output and a final secret value, the claim as written do not enable one to use the invention.
The use of the term “tuple” is not defined in a way to make use of the invention.  A tuple is a term commonly used with internet communications, i.e. 5-tuple, set of five different values that comprise a Transmission Control Protocol/Internet Protocol (TCP/IP) connection.  It includes a source IP address/port number, destination IP address/port number and the protocol in use.  The Applicant’s disclosure vaguely defines the term in the specification paragraphs 30 and 61.  The specification states a tuple is- decomposed bits of a random secret (paragraph 30) or a value computed from two random values, a and b (paragraph 61).  A tuple is also known in mathematics as finite ordered list of elements.  Mathematicians usually write tuples by listing the elements within parentheses “()”.   The disclosure does not provide and accurate explanation of how to use the claimed invention, it reads as if someone rambled on about calculations.  Appropriate Correction is required.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted above the claims and the specification do not provide details as to how and what use the computations that take place, therefore the claims are also indefinite.  Appropriate Correction is required. 

After review of the Applicant’s disclosure as well as the inventors October 2021 paper “Improving the Efficiency of AES Protocols in Multi-Party Computation”, it appears the invention is directed to encrypted communication between multiple parties, wherein the parties can edit encrypted communications.  One possible advantage of the invention is to perform multi-party computation (MPC) using the Secure Multiparty Computation (SPDZ protocol) where some of the data is computed offline to allow for fast communications compared to computation that occurs only when online.  Below is an example of some details that could be added to the claims to make use of the invention.   

A method of cryptography in a distributed computer network, for secure multiparty communications comprising: multiple processors; each processor receiving a secret input state, wherein the secret input state is and one or more tuples, wherein the tuples are pre-computed during an offline phase; …
8.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112 above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.
Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-2, 4-5, 7-12 and 14-19. are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. U.S. Patent Application Publication No. 2019/0372760 (hereinafter ‘760) in view of Mohassel et al. U.S. Patent Application Publication No. 2021/0209247 (hereinafter ‘247) in further view of Fan et al. U.S. Patent Application Publication No. 2020/028325 (hereinafter ‘325).
As to independent claim 15, “A method of cryptography in a distributed computer network, comprising: receiving a secret input state and one or more tuples” is taught in ‘760 paragraphs 3 and 25, note secure MPC multiple parties jointly compute a function on their private inputs and tuples;
the following is not explicitly taught in ‘760: 
“masking the secret input state with the one or more tuples to compute a masked input” however ‘247 teaches masking inputs in paragraph 15;
“computing six multiplications on the masked input” however ‘247 teaches secret shared parts can be multiplied by weights (i.e. six) in paragraph 49;
 “masking a third secret value from the intermediate output and reveal the third secret value to compute an interaction; computing a multiparty-computation multiplication with the interaction; and outputting a final secret value in response to computing the multiparty-computation multiplication” however ‘247 teaches using reveal, computations, multiplication in multi-party communications and outputting a final secret value in paragraph 8-15.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a method and system for fault tolerant and secure multiparty computation with SPDZ taught in ‘760 to include a means to utilize masked and multiplication.  One of ordinary skill in the art would have been motivated to perform such a modification to because machine learning with multiparty computation is an active area of research that can address concerns with online activities see ‘247 paragraphs 2-6.

the following is not explicitly taught in ‘760 and ‘247: “computing multiplication of two secret values to output an intermediate output” however ‘325 teaches a multiparty multiplication enables two values x and y in paragraph 38.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a method and system for fault tolerant and secure multiparty computation with SPDZ taught in ‘760 and ‘247 to include a means to utilize two values with multiplication.  One of ordinary skill in the art would have been motivated to perform such a modification to because ‘325 is also directed to MPC and in particular SPDZ MPC protocol similar to ‘760.
	As to dependent claim 16, “The method of claim 15, wherein the one or more tuples are pre-computed offline” is taught in ‘760 paragraph 3.
	As to dependent claim 17, “The method of claim 15, wherein the multiparty-computation multiplication includes Secure Multiparty Computation (SPDZ) multiplication” is shown in ‘760 paragraphs 3-4.
	As to dependent claim 18, “The method of claim 15, wherein the masked input removes a bit decomposition on a secret value in response to masking the secret input state” is disclosed in ‘247 paragraph 9.
	As to dependent claim 19, “The method of claim 15, wherein the method includes utilizing a reveal to compute the masked input” is taught in ‘247 paragraph 11.
	As to independent claim 1, this claim is directed to a distributed computer network implementing the method of claim 15; therefore, it is rejected along similar rationale.
	As to dependent claims 2 and 5, these claims contain substantially similar subject matter as claims 16 and 18; therefore, they are rejected along similar rationale. 
	As to dependent claim 4, “The distributed computer network of claim 1, wherein the masked input removes a bit decomposition on a first secret value in response to masking the secret input state” is shown in ‘247 paragraph 11.
	As to dependent claim 7, “The distributed computer network of claim 1, wherein the processor is programmed to utilize the reveal to compute the masked input during an offline phase” is disclosed in ‘760 paragraph 3 and 25.
	As to dependent claim 8, “The distributed computer network of claim 1, wherein the output of the final secret value utilizes no more than 130 bytes of storage” is taught in ‘247 paragraph 59.
	As to independent claim 9, this claim is directed to non-transitory computer readable medium implementing the method of claim 15; therefore, it is rejected along similar rationale.
	As to dependent claim 10, “The non-transitory computer readable medium of claim 9, wherein the output of the secret value utilizes no more than 130 bytes of storage” is shown in ‘247 paragraph 59.
	As to dependent claim 11, “The non-transitory computer readable medium of claim 9, wherein the output of the secret value utilizes 13 round trips” is disclosed in ‘247 paragraph 59.
	As to dependent claim 12, “The non-transitory computer readable medium of claim 9, wherein the output of the secret value utilizes no more than 130 bytes of communication” is taught in ‘247 paragraph 59.
	As to dependent claim 14, “The non-transitory computer readable medium of claim 9, wherein the instructions cause the processor to compute six multiplications on the masked input” is shown in ‘247 paragraph 49.
	
11.	Claims 6, 13, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. U.S. Patent Application Publication No. 2019/0372760 (hereinafter ‘760) in view of Mohassel et al. U.S. Patent Application Publication No. 2021/0209247 (hereinafter ‘247) in further view of Fan et al. U.S. Patent Application Publication No. 2020/028325 (hereinafter ‘325) in further view of Damgard et al. NPL Secure Multiparty AES, (hereinafter Damgard).
As to dependent claim 20, the following is not explicitly taught in ‘760, ‘247, and ‘325: “The method of claim 15, wherein the method further includes performing an inverse advanced encryption standard cryptography” however Damgard teaches using inverse AES on page 3, note “The S-Box in AES is (usually composed of two operations an inversion in the field F2….”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a method and system for fault tolerant and secure multiparty computation with SPDZ taught in ‘760, ‘325, and ‘247 to include a means to utilize inverse AES.  One of ordinary skill in the art would have been motivated to perform such a modification to because Damgard is also directed to MPC and in particular SPDZ MPC protocol similar to ‘760 and ‘325.
As to dependent claim 6, “The distributed computer network of claim 1, wherein the processor is programmed to perform inverse advanced encryption standard cryptography” is taught in Damgard on page 3.
As to dependent claim 13, “The non-transitory computer readable medium of claim 9, wherein the instructions cause the processor to perform a symmetric mode of operation” is taught in Damgard page 14, note “roughly 128 bits of symmetric security”.
12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. U.S. Patent Application Publication No. 2019/0372760 (hereinafter ‘760) in view of Mohassel et al. U.S. Patent Application Publication No. 2021/0209247 (hereinafter ‘247) in further view of Fan et al. U.S. Patent Application Publication No. 2020/028325 (hereinafter ‘325) in further view of Smith et al. U.S. Patent Application Publication No. 2017/0228547 (hereinafter ‘547).
As to dependent claim 3, the following is not explicitly taught in ‘760, ‘247, and ‘325: “The distributed computer network of claim 2, wherein the one or more pre-computed tuples includes 13 secret Galois Field elements” however ‘547 teaches in paragraph 126.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a method and system for fault tolerant and secure multiparty computation with SPDZ taught in ‘760, ‘325, and ‘247 to include a means to utilize secret Galois Field elements.  One of ordinary skill in the art would have been motivated to perform such a modification to because ‘547 is also directed to MPC similar to ‘760 and ‘325.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

____________________________
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        15 December 2022